DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on September 28, 2020. Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
The reference character “EHP 830” in FIGS. 15A-15G does not match the description in the Specification (based on FIG. 8, “processor 830”).  At paragraph [0242] of the specification the Electronic Horizon Provider (EHP) should be the path providing device 800, with the processor 830 as part of the EHP.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“communication unit configured to receive…” in claim 1.
“interface unit configured to receive…” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-9, 11, 12, 14-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the limitation “based on a sensor among the one or more sensors sensing an occurrence of a specific event, extract vehicle status information associated with the specific event from the stored vehicle status information” is unclear. Specifically, it is unclear whether vehicle status information in claim 4 is the same, different, or part of “vehicle status information” previously recited in claim 1 because the claim terms are missing an appropriate article, either "a" or "the" rendering it unclear whether they are the same vehicle status information or different. 
As to claim 11, the recited “vehicle status information” is unclear.  Specifically, it is unclear whether vehicle status information in claim 4 is the same, different, or part of “vehicle 
As to claim 14, the recited “vehicle status information” is unclear.  Specifically, it is unclear whether vehicle status information in claim 4 is the same, different, or part of “vehicle status information” previously recited in claim 1 because the claim terms are missing an appropriate article, either "a" or "the" rendering it unclear whether they are the same vehicle status information or different. It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 20, the limitation “based on sensing an occurrence of a specific event, extracting vehicle status information associated with the specific event from the stored vehicle status information” is vague and indefinite. It is unclear whether vehicle status information in claim 20 is the same, different, or part of “vehicle status information” previously recited in claim 17 because the claim terms are missing an appropriate article, either "a" or "the" rendering it unclear whether they are the same vehicle status information or different. It is unclear what is being claimed in light of Applicant’s original disclosure.
Claims 5-9, 12, 15, and 16 are rejected as being dependent upon a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of copending Application No. 17/035,341 (reference application), hereinafter referred to as ‘341. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 17 of Application ‘341 are similar to claims 1 and 17 of the instant Application mapped in detail below.
Instant Application
Copending Application No. 17/035,341
Claim 1. A path providing device configured to provide a path information to a vehicle, the device comprising:
a communication unit configured to receive, from a server, map information including a plurality of layers of data;
Claim 1. A path providing system for a vehicle, the path providing system comprising:
a communication unit configured to receive, from a server, map information including a plurality of layers of data from a server;
an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from an image sensor;
an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from an image sensor; and
a processor configured to:
identify a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information,
a processor configured to:
identify a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information,
determine an optimal path for guiding the vehicle from the identified lane, the optimal 


generate autonomous driving visibility information and transmit the generated autonomous driving visibility information to at least one of the server or an electrical part disposed at the vehicle based on the sensing information and the determined optimal path, and
update the optimal path based on dynamic information related to a movable object located on the optimal path and the autonomous driving visibility information;
update the optimal path based on dynamic information related to a movable object located on the optimal path and the autonomous driving visibility information; and
an event data recorder (EDR) configured to store vehicle status information including first sensor data sensed by a first sensor associated with an operation of the vehicle, and second sensor data sensed by a second sensor associated with surrounding information of the vehicle, wherein the processor is configured to include the vehicle status 

Claim 17 is substantially similar to claim 1 mapped above.
Claim 17 is mapped similarly to claim 1 above. 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 17 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 17 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing 
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1 and 17) recite the limitation of identifying a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information, determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information, generating autonomous driving visibility information, and updating the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous driving visibility information. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at the sensing information and identify a lane in which the vehicle is located among a plurality of lanes of a road, determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information, generating autonomous driving visibility information, and updating the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous driving visibility information.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply identifying a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information, determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information, generating autonomous driving visibility information, and updating the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous driving visibility information in his/her mind or by a human using a pen and paper. The mere nominal recitation of a path providing device (claim 1) or a processor (claim 1) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 17 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of receiving, from a server, map information including a plurality of layers of data, receiving, from one or more sensors disposed at the vehicle, sensing information including an image received from an image sensor, transmitting the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path, storing vehicle status information including first sensor data sensed by a first sensor associated with an operation of the vehicle, and second sensor data sensed by a second sensor associated with surrounding information of the vehicle, including the stored vehicle status information in the autonomous driving visibility information, a path providing device (claim 1), and a processor (claim 1). The receiving steps are recited at a high level of generality (i.e. as a general means of receiving data from a server or from the surrounding environment) and amount to no more than data gathering, which is a form of extra solution activity. The transmitting, storing, and including steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The path providing device in claim 1 and processor in claim 1 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The path providing device and processor are recited at a high level of generality and merely automate the identifying, determining, generating, updating steps. Accordingly, these additional elements do not integrate the abstract idea into a practical 

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate 

CONCLUSION
Thus, since claims 1 and 17 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 17 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-16 depend from claim 1 and claims 18-20 depend from claim 17. 
Dependent claims 2-16 and 18-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 3, the additional limitations of fusing the stored vehicle status information with the autonomous driving visibility information based on a location of the vehicle and time is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 17 above. As a further example, in claim 7, transmitting, based on the vehicle status information being fused with a plurality of the portions of the autonomous driving visibility information, the plurality of the portions of the autonomous driving visibility information fused with the vehicle status information, to the server is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 17 above.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9, 10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BAIK, US 2021/0341940 A1, hereinafter referred to as BAIK, in view of YOO, US 2018/0164811 A1, hereinafter referred to as YOO, respectively.
As to claim 1, BAIK, as modified by YOO, teaches a path providing device configured to provide a path information to a vehicle, the device comprising:
a communication unit configured to receive, from a server, map information including a plurality of layers of data (see at least Abstract and paragraphs 9 and 43-44 regarding a communication module configured to communicate with an external server; control the communication module to receive, from the external server, precise map data related to at least one map layer selected based on the profile information of the vehicle from among a plurality of map layers that are combined to form a precise map and distinguished according to attributes thereof; and control the vehicle to perform autonomous driving by using the received at least one precise map data, BAIK);
an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from an image sensor (see at least paragraphs 36-37 regarding each of the plurality of other vehicles 20 may collect driving data via at least one sensor while travelling along a predetermined route and generate precise map data based on the collected driving data, BAIK);
a processor configured to (see at least paragraphs 90-91, BAIK):
determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information (see at least paragraph 46 regarding the server 30 may receive a request for precise map data for a specific driving route from the vehicle 10. The server 30 may provide, in response to the request for precise map data, at least one piece of precise map data for a specific route based on a predetermined criterion. Beyond simply informing the user of a route to a destination, the precise map data may provide information necessary for generating a route to the destination, continuously monitoring a current location of the vehicle 10 to move the vehicle 10 along the generated route, and determining a speed a direction of the vehicle 10, so that the vehicle 10 may perform autonomous driving, BAIK),
generate autonomous driving visibility information and transmit the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path (see at least paragraphs 36 regarding the plurality of other vehicles 20 may generate precise map data and transmit it to the server 30. For example, each of the plurality of other vehicles 20 may collect driving data via at least one sensor while travelling along a predetermined route and generate precise map data based on the collected driving data. See also at least FIG. 6 and paragraphs 81-82, BAIK), and
update the optimal path based on dynamic information related to a movable object located on the optimal path and the autonomous driving visibility information (see at least paragraphs 73-79 and 132 regarding the navigation system may be a system configured to determine a driving route for the vehicle 10. The navigation system may be configured to dynamically update a driving route while the vehicle 10 is traveling. For example, the navigation system may use data collected by a GPS module to determine the driving route for the vehicle 10. In various embodiments, the electronic device 100 may plan a driving route of the vehicle 10 based on information sensed by the sensor module 15. In addition, the electronic device 100 may control the driving system 13 according to the planned driving route. Accordingly, the vehicle 10 may autonomously perform a lane change or speed adjustment without driver intervention, BAIK); and 
an event data recorder (EDR) configured to store vehicle status information including first sensor data sensed by a first sensor associated with an operation of the vehicle, and second sensor data sensed by a second sensor associated with surrounding information of the vehicle (see at least paragraphs 89-94 regarding the electronic device, BAIK),
wherein the processor is configured to include the vehicle status information stored in the EDR in the autonomous driving visibility information (see at least paragraph 94, BAIK).
BAIK does not explicitly teach identifying a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information.
(see at least paragraphs 25-27 regarding the vehicle control information may include at least one of a width of a currently driving lane, a lateral offset of the vehicle with respect to a centerline of the currently driving lane, a heading angle of the vehicle with respect to the centerline of the currently driving lane, a distance left to a next node with respect to a current position of the vehicle, or a curvature of a road with respect to the current position of the vehicle. See also at least paragraph 67 regarding the position recognition information includes MAP ID, LINK ID, and LANE ID, and thus the position recognition message indicates which lane, which road, and which map the vehicle is currently driving. The vehicle control information includes lane width, offset, direction angle, distance left, and curvature, and indicates a relative position of the vehicle within a currently driving lane).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YOO which teaches identifying a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information with the system of BAIK as both systems are directed to a system and method for providing a route to an autonomous vehicle, and one of ordinary skill in the art would have recognized the established utility of identifying a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information and would have predictably applied it to improve the system of BAIK.
As to claim 2, BAIK teaches wherein the processor is configured to:
process the stored vehicle status information into a form of layer (see at least paragraphs 69-70).

However, such matter is taught by YOO (see at least paragraphs 65-66 regarding the information fusion unit 321 may fuse the position recognition information and the vehicle control information based on the high-precision lane-level road map. Here, information fusion may be made by considering all of the high-precision lane-level road map, the position recognition information, and the vehicle control information. See also at least paragraph 78 regarding the path of the vehicle may be generated by considering the fusion of all of the high-precision lane-level road map, the position recognition information, the vehicle control information, and the obstacle detection information).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YOO which teaches wherein the processor is configured to fuse the processed vehicle status information with the autonomous driving visibility information with the system of BAIK as both systems are directed to a system and method for providing a route to an autonomous vehicle, and one of ordinary skill in the art would have recognized the established utility of fusing the processed vehicle status information with the autonomous driving visibility information and would have predictably applied it to improve the system of BAIK.
As to claim 3, BAIK does not explicitly teach wherein the processor is configured to fuse the stored vehicle status information with the autonomous driving visibility information based on a location of the vehicle and time.
However, such matter is taught by YOO (see at least paragraph 13 regarding an information fusion unit configured to fuse the position recognition information and the vehicle control information based on the high-precision lane-level road map; and a position recognition message generation unit configured to generate a position recognition message containing the fused position recognition information and vehicle control information. See also at least paragraphs 55 regarding the automated driving control system may fuse a high-precision lane-level road map, position recognition information, and context-aware information to identify a current position of the vehicle in real time and control automated driving).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YOO which teaches wherein the processor is configured to fuse the stored vehicle status information with the autonomous driving visibility information based on a location of the vehicle and time with the system of BAIK as both systems are directed to a system and method for providing a route to an autonomous vehicle, and one of ordinary skill in the art would have recognized the established utility of fusing the stored vehicle status information with the autonomous driving visibility information based on a location of the vehicle and time and would have predictably applied it to improve the system of BAIK.
As to claim 4, BAIK teaches wherein the processor is configured to:
based on a sensor among the one or more sensors sensing an occurrence of a specific event, extract vehicle status information associated with the specific event from the stored vehicle status information, in which a time point associated with the occurrence of the specific event is included and is generated for a predetermined time based on the time point (see at least see at least paragraphs 35-39 regarding the precise map data may include basic road information, surrounding environment information, detailed road environment information (e.g., terrain elevation, terrain curvature, etc.), and dynamically changing road condition information (traffic congestion, an accident section, a construction section, etc.). And the plurality of other vehicles 20 may generate precise map data and transmit it to the server 30. For example, each of the plurality of other vehicles 20 may collect driving data via at least one sensor while travelling along a predetermined route and generate precise map data based on the collected driving data. Also, each of the plurality of other vehicles 20 may store driving data collected while travelling in a memory and obtain precise map data for a specific route based on the driving data stored in the memory after the traveling is completed. In another embodiment, each of the plurality of other vehicles 20 may obtain precise map data corresponding to a specific route in real-time by using driving data collected while traveling).
BAIK does not explicitly teach wherein the processor is configured to fuse the extracted vehicle status information with the autonomous driving visibility information.
However, such matter is taught by YOO (see at least paragraph 13 regarding an information fusion unit configured to fuse the position recognition information and the vehicle control information based on the high-precision lane-level road map; and a position recognition message generation unit configured to generate a position recognition message containing the fused position recognition information and vehicle control information. See also at least paragraphs 55 regarding the automated driving control system may fuse a high-precision lane-level road map, position recognition information, and context-aware information to identify a current position of the vehicle in real time and control automated driving).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YOO which teaches wherein the processor is 
As to claim 5, BAIK teaches the plurality of other vehicles 20 may generate precise map data and transmit it to the server 30. For example, each of the plurality of other vehicles 20 may collect driving data via at least one sensor while travelling along a predetermined route and generate precise map data based on the collected driving data. Also, the electronic device 100 may include the communication module 120 communicating with the server 30, at least one processor 110 executing at least one instruction, and at least one memory 130 storing the at least one instruction. The at least one processor 110 may execute the at least one instruction to control the communication module 120 to transmit, to the server 30 communicatively connected to the vehicle 10, sensor information regarding at least one sensor mounted on the vehicle 10, communication efficiency information of the vehicle 10, and driving information of the vehicle 10 as profile information of the vehicle 10 (see at least paragraph 36 and 94). However, BAIK does not explicitly teach wherein the processor is configured to transmit the autonomous driving visibility information fused with the vehicle status information to the server through the communication unit.
However, such matter is taught by YOO (see at least paragraph 13 regarding an information fusion unit configured to fuse the position recognition information and the vehicle control information based on the high-precision lane-level road map; and a position recognition message generation unit configured to generate a position recognition message containing the fused position recognition information and vehicle control information. See also at least paragraphs 55 regarding the automated driving control system may fuse a high-precision lane-level road map, position recognition information, and context-aware information to identify a current position of the vehicle in real time and control automated driving).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YOO which teaches wherein the processor is configured to transmit the autonomous driving visibility information fused with the vehicle status information to the server through the communication unit with the system of BAIK as both systems are directed to a system and method for providing a route to an autonomous vehicle, and one of ordinary skill in the art would have recognized the established utility of transmitting the autonomous driving visibility information fused with the vehicle status information to the server through the communication unit and would have predictably applied it to improve the system of BAIK.
As to claim 7, BAIK teaches the plurality of other vehicles 20 may generate precise map data and transmit it to the server 30. For example, each of the plurality of other vehicles 20 may collect driving data via at least one sensor while travelling along a predetermined route and generate precise map data based on the collected driving data (see at least paragraph 36), however, BAIK does not explicitly teach wherein the processor is configured to transmit, based on the vehicle status information being fused with a plurality of the portions of the autonomous driving visibility information, the plurality of the portions of the autonomous driving visibility information fused with the vehicle status information, to the server.
(see at least paragraph 13 regarding an information fusion unit configured to fuse the position recognition information and the vehicle control information based on the high-precision lane-level road map; and a position recognition message generation unit configured to generate a position recognition message containing the fused position recognition information and vehicle control information. See also at least paragraphs 55 regarding the automated driving control system may fuse a high-precision lane-level road map, position recognition information, and context-aware information to identify a current position of the vehicle in real time and control automated driving).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YOO which teaches wherein the processor is configured to transmit, based on the vehicle status information being fused with a plurality of the portions of the autonomous driving visibility information, the plurality of the portions of the autonomous driving visibility information fused with the vehicle status information, to the server with the system of BAIK as both systems are directed to a system and method for providing a route to an autonomous vehicle, and one of ordinary skill in the art would have recognized the established utility of transmitting, based on the vehicle status information being fused with a plurality of the portions of the autonomous driving visibility information, the plurality of the portions of the autonomous driving visibility information fused with the vehicle status information, to the server and would have predictably applied it to improve the system of BAIK.
As to claim 9, BAIK teaches wherein the specific event includes at least one of a collision of the vehicle, a theft of the vehicle, or a collision of another vehicle occurred within a (see at least paragraph 35 regarding dynamically changing road condition information, BAIK).
As to claim 10, BAIK teaches wherein the processor is configured to store the vehicle status information in the EDR by associating the vehicle status information with the optimal path (see at least paragraphs 39 regarding each of the plurality of other vehicles 20 may store driving data collected while travelling in a memory and obtain precise map data for a specific route based on the driving data stored in the memory after the traveling is completed. See also at least paragraphs 89-94 regarding the electronic device, BAIK).
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 4 and is rejected under the same rational.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over BAIK, US 2021/0341940 A1, hereinafter referred to as BAIK, in view of YOO, US 2018/0164811 A1, hereinafter referred to as YOO, and further in view of URANO et al., US 2017/0122749 A1, hereinafter referred to as URANO, respectively.
As to claim 6, BAIK, as modified by YOO, does not explicitly teach wherein the processor is configured to transmit, to the server, a portion of the autonomous driving visibility information in a tile unit, fused with the vehicle status information.
However, such matter is taught by URANO (see at least FIG. 2 and paragraphs 48-49 regarding the map update determination system 200 determines the necessity of the update of the map information in a zone set in advance. In the case of a storage format in which the map information is stored in the map database with the map information divided in the form of tiles (i.e. square tiles, rectangular tiles, or the like)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of URANO which teaches wherein the processor is configured to transmit, to the server, a portion of the autonomous driving visibility information in a tile unit, fused with the vehicle status information with the system of BAIK, as modified by YOO, as both systems are directed to a system and method for providing a route and a map information to a vehicle, and one of ordinary skill in the art would have recognized the established utility of transmitting, to the server, a portion of the autonomous driving visibility information in a tile unit, fused with the vehicle status information and would have predictably applied it to improve the system of BAIK as modified by YOO.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over BAIK, US 2021/0341940 A1, hereinafter referred to as BAIK, in view of YOO, US 2018/0164811 A1, hereinafter referred to as YOO, and further in view of Graham et al., US 2018/0089538 A1, hereinafter referred to as Graham, respectively.
As to claim 8, BAIK, as modified by YOO, does not explicitly teach wherein the processor is configured to delete, based on the vehicle transmitted the autonomous driving visibility information fused with the vehicle status information to the server or the vehicle being out of an area where the specific event has occurred by a predetermined distance or more, the vehicle status information fused with the autonomous driving visibility information.
However, such matter is taught by Graham (see at least paragraphs 59-63 regarding a data association block associates the objects from the three different domains (e.g., LIDAR, RADAR, and Vision System) to determine an object track. The track prediction module 884 issues a prediction 886 of existing object tracks that are sent to the data association module 872. That prediction is used for data association in future time steps. This loop continues as long as the car is active. Also, the track update module 880 further removes old tracks when the sensors detect that the object is no longer in view).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Graham which teaches wherein the processor is configured to delete, based on the vehicle transmitted the autonomous driving visibility information fused with the vehicle status information to the server or the vehicle being out of an area where the specific event has occurred by a predetermined distance or more, the vehicle status information fused with the autonomous driving visibility information with the system of BAIK, as modified by YOO, as both systems are directed to a system and method for providing a route to an autonomous vehicle, and one of ordinary skill in the art would have recognized the established utility of deleting, based on the vehicle transmitted the autonomous driving visibility information fused with the vehicle status information to the server or the vehicle being out of an area where the specific event has occurred by a predetermined distance or more, the vehicle .

Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over BAIK, US 2021/0341940 A1, hereinafter referred to as BAIK, in view of YOO, US 2018/0164811 A1, hereinafter referred to as YOO, and further in view of Park et al., US 2020/0175788 A1, hereinafter referred to as Park, respectively.
As to claim 11, BAIK, as modified by YOO, does not explicitly teach wherein the EDR is configured to determine vehicle status information for a predetermined time before a time point associated with an occurrence of a specific event, based on the first sensor data and the second sensor data.
However, such matter is taught by Park (see at least paragraphs 27-28 regarding the onboard monitoring system 10 may record data relating to the driving state of the vehicle, the operation by the driver, and the like within a predetermined time before and after an event occurrence time. The onboard monitoring system 10 may include an event data recorder (EDR) 11, at least one sensor 13, and a telecommunication device 15. The EDR 11 may be configured to receive data from various sensors and/or electronic control units (ECUs) mounted within the vehicle. In the volatile memory of the EDR 11, data for a predetermined time are temporarily stored while being constantly updated. The EDR 11 is designed to be responsive to a detection of one or more predefined events occurred for causing its internal nonvolatile memory to record the data that has been stored in the volatile memory within a predetermined time before and after the detection, and for providing the recorded data to the telecommunication device 15. This function or operation of the EDR 11 may be implemented by a preset EDR rule set. The event as in the event data recorder may particularly be a traffic collision).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Park which teaches wherein the EDR is configured to determine vehicle status information for a predetermined time before a time point associated with an occurrence of a specific event, based on the first sensor data and the second sensor data with the system of BAIK, as modified by YOO, as both systems are directed to a system and method for collecting event data from vehicles, and one of ordinary skill in the art would have recognized the established utility of determining vehicle status information for a predetermined time before a time point associated with an occurrence of a specific event, based on the first sensor data and the second sensor data and would have predictably applied it to improve the system of BAIK as modified by YOO.
As to claim 12, BAIK, as modified by YOO, does not explicitly teach wherein the EDR is configured to: receive, from the processor, information obtained by processing the first sensor data and the second sensor data, and determine a driving state of the vehicle based on the received information.
However, such matter is taught by Park (see at least paragraphs 28-30 regarding the EDR 11 may be configured to receive data from various sensors and/or electronic control units (ECUs) mounted within the vehicle. The at least one sensor 13 may be designed to detect vehicle speed/acceleration or deceleration/travel distance and the like. Data recorded by the EDR 11 may be, for example, an appropriate data to help track a traffic collision, such as vehicle dynamics, the behavior of the driver, the operating state of the safety system of the vehicle. The EDR 11 provides the recorded data (hereinafter referred to as “EDR data”) to the telecommunication device 15).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Park which teaches wherein the EDR is configured to: receive, from the processor, information obtained by processing the first sensor data and the second sensor data, and determine a driving state of the vehicle based on the received information with the system of BAIK, as modified by YOO, as both systems are directed to a system and method for collecting event data from vehicles, and one of ordinary skill in the art would have recognized the established utility of receiving, from the processor, information obtained by processing the first sensor data and the second sensor data and determining a driving state of the vehicle based on the received information and would have predictably applied it to improve the system of BAIK as modified by YOO.

Claim(s) 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over BAIK, US 2021/0341940 A1, hereinafter referred to as BAIK, in view of YOO, US 2018/0164811 A1, hereinafter referred to as YOO, and further in view of Ambrosin et al., US 2019/0140850 A1, hereinafter referred to as Ambrosin, respectively.
As to claim 13, BAIK, as modified by YOO, does not explicitly teach wherein the EDR is configured to: encrypt the first sensor data and the second sensor data, and transmit the encrypted data to the server through the communication unit.
However, such matter is taught by Ambrosin (see at least paragraph 29 regarding the vehicle 42 and the infrastructure node 40 establish a secret key to be used by the vehicle 42 to encrypt raw data (e.g., video, audio, the sequence of events, EDR information, etc.) collected during an event. The secret key may also enable the vehicle 42 to upload the encrypted data (which might consist of several gigabytes/GB of video, audio, and any other relevant data) to the storage platform 44. See also at least paragraphs 53-54 regarding an EDR of the electromechanical subsystem 162 records environmental conditions such as, for example, temperature, wind speed, lighting conditions, precipitation, and so forth. The EDR may also record driving conditions such as, for example, speed, following distance, acceleration, deceleration, breaking state, lane, etc. In an embodiment, the EDR further records social aspects such as, for example, neighbor lists, navigation path (e.g., intention), trajectory, and so forth. Indeed, the EDR may record engine conditions such as, for example, throttle level, loading, revolutions per minute (RPM), etc. Also, the logic 182 may receive a secret key from the infrastructure node and encrypt a payload based on the secret key, wherein the payload includes the location information and additional vantage point information. In an embodiment, the additional vantage point information includes speed information, acceleration information, orientation information and/or other information captured by the EDR of the electromechanical subsystem 162).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Ambrosin which teaches wherein the EDR is configured to: encrypt the first sensor data and the second sensor data, and transmit the encrypted data to the server through the communication unit with the system of BAIK, as modified by YOO, as both systems are directed to a system and method for determining a fault of specific events, and one of ordinary skill in the art would have recognized the established utility of encrypting the first sensor data and the second sensor data and transmitting the encrypted data to 
As to claim 14, BAIK, as modified by YOO, does not explicitly teach wherein the EDR is configured to: encrypt vehicle status information determined by using the first sensor data and the second sensor data, and transmit the encrypted vehicle status information to the processor.
However, such matter is taught by Ambrosin (see at least paragraph 29 regarding the vehicle 42 and the infrastructure node 40 establish a secret key to be used by the vehicle 42 to encrypt raw data (e.g., video, audio, the sequence of events, EDR information, etc.) collected during an event. The secret key may also enable the vehicle 42 to upload the encrypted data (which might consist of several gigabytes/GB of video, audio, and any other relevant data) to the storage platform 44. See also at least paragraphs 53-54 regarding an EDR of the electromechanical subsystem 162 records environmental conditions such as, for example, temperature, wind speed, lighting conditions, precipitation, and so forth. The EDR may also record driving conditions such as, for example, speed, following distance, acceleration, deceleration, breaking state, lane, etc. In an embodiment, the EDR further records social aspects such as, for example, neighbor lists, navigation path (e.g., intention), trajectory, and so forth. Indeed, the EDR may record engine conditions such as, for example, throttle level, loading, revolutions per minute (RPM), etc. Also, the logic 182 may receive a secret key from the infrastructure node and encrypt a payload based on the secret key, wherein the payload includes the location information and additional vantage point information. In an embodiment, the additional vantage point information includes speed information, acceleration information, orientation information and/or other information captured by the EDR of the electromechanical subsystem 162).

As to claim 15, BAIK, as modified by YOO, does not explicitly teach wherein the processor is configured to: decrypt the encrypted information, and determine whether there is a fault for a specific event based on the encrypted information being received from the EDR.
However, such matter is taught by Ambrosin (see at least paragraph 44 regarding responding to a scene reconstruction request. See also at least paragraph 45 regarding a plurality of sub-keys may be derived from the secret key. Block 88 verifies the MAC based on the reconstructed secret key (e.g., using a first sub-key derived from the secret key) and block 90 decrypts the payload based on the reconstructed secret key. See also at least paragraphs 84-86 regarding the vehicles will provide the content of their event data recorder (EDR) accompanied by the token previously supplied by the infrastructure).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Ambrosin which teaches wherein the processor is configured to: decrypt the encrypted information, and determine whether there is a fault for a 
As to claim 16, BAIK, as modified by YOO, does not explicitly teach wherein the processor is configured to transmit information related to the fault determination to the server through the communication unit.
However, such matter is taught by Ambrosin (see at least paragraphs 14-15 regarding a crash scene 10 is shown in which a first vehicle 12 collides with a second vehicle 14 at an intersection. In the illustrated example, a third vehicle 16 is present during the collision and has a vision range 18 (e.g., field of view/FOV) that enables one or more sensors (e.g., cameras, light detection and ranging/lidar sensors, event data recorders/EDRs, etc.) of the third vehicle 16 to capture the collision from a particular vantage point. The infrastructure node 20 may use the sensor data collected from the third vehicle 16 and the fourth vehicle 22 to reconstruct the crash scene 10 (e.g., to determine who was at fault)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Ambrosin which teaches wherein the processor is configured to transmit information related to the fault determination to the server through the communication unit with the system of BAIK, as modified by YOO, as both systems are directed to a system and method for determining a fault of specific events, and one of ordinary skill in the art would have recognized the established utility of transmitting information related to the fault .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0209801 A1 to Stentz et al. regarding route optimization has evolved significantly to incorporate routing updates based on live traffic data received from global position system (GPS) resources of user devices, such as user smartphones, tablet computing devices, and on-board GPS navigation systems of vehicles traveling throughout a given region. These application-based, community-driven navigation solutions can offer real-time traffic updates and routing services based on current traffic conditions, and even allow users to submit reports (e.g., accident reports), which may then be provided to the network of users driving within a given locale.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.S.P./Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666